 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of August 8, 2012 between
WILD FLAVORS, INC., a Delaware corporation (“Seller”), and Sunwin Stevia
International, Inc., a Nevada corporation (“Purchaser”).  Seller and Purchaser
as hereinafter collectively referred to as the “Parties”. Sunwin USA, LLC, a
Delaware limited liability company (“Sunwin USA”) joins in this Agreement solely
for purposes of and with regard to Section 7 hereof.


W I T N E S S E T H:


WHEREAS, Seller and Purchaser are the sole members of Sunwin USA; and


WHEREAS, Seller owns 4,500 Units of Sunwin USA (the “Sunwin USA Units”); and


WHEREAS, Purchaser desires to purchase the Sunwin USA Units from Seller, and
Seller desires to sell the Sunwin USA Units to Purchaser, both on the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Seller and Purchaser hereby agree as follows:


1. Incorporation by reference.  The above recitals are herein incorporated by
reference.


2. Consideration/Purchase Price.  On the Closing Date, as hereinafter defined,
Purchaser shall deliver to Seller: 7,666,666 shares of Purchaser’s common stock,
par value per share of $0.001 (the “Sunwin Shares”), and $92,541.00 in readily
available funds (collectively with the Sunwin Shares, the “Purchase Price”).  In
addition, Seller shall assume and undertake to perform, pay, satisfy or
discharge in accordance with their terms, those obligations and liabilities of
Sunwin USA set forth on Exhibit A to this Agreement (collectively, the “Sunwin
USA Debts”).


3. Obligations of Seller.  On the Closing Date, Seller shall: (i) deliver to
Purchaser or its designees, the Sunwin USA Units free and clear of all liens,
mortgages, pledges, options, claims, security interests, conditional sales
contracts, title defects, encumbrances, charges and other restrictions of every
kind (any of which would constitute a “Lien”); and (ii) assume and undertake to
perform, pay, satisfy or discharge, in accordance with their terms, the Sunwin
USA Debts.


4. Obligations of Purchaser.  Upon the date hereof, Purchaser shall deliver to
Seller the Purchase Price in addition to its other obligations provided for in
Section 7 of this Agreement.


5. Closing and Condition to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on or before
August 20, 2012 (the “Closing Date”).


6. Representations and Warranties of Seller.  Seller hereby makes the following
representations and warranties to Purchaser on the date hereof and as of the
Closing Date:


(a)  Seller owns the Sunwin USA Units free and clear of all Liens.

 
- 1 -

--------------------------------------------------------------------------------

 





(b)  Seller has all requisite power, authority, and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  No consent, authorization, approval, license, permit or order of, or
filing with, any person or governmental authority is required in connection with
the execution of the transactions and obligations to be performed by Seller
hereunder.  This Agreement has been duly executed and delivered by Seller and
constitutes a valid and legally binding obligation of Seller, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws.


(c) Seller hereby represents and warrants to Purchaser that (i) the Sunwin
Shares which are being received by Seller are being acquired from Purchaser are
for Seller’s own account and for investment and not with a view to the public
resale or distribution thereof; (ii) Seller will not sell, transfer or otherwise
dispose of the Sunwin Shares except in compliance with the Securities Act of
1933, as amended (the "Act"); and (iii) Seller is aware that the Sunwin Shares
are "restricted securities" as that term is defined in Rule 144 of the General
Rules and Regulations under the Act.


(d) Seller acknowledges that it has been furnished with, among other things,
Purchaser's financial statements included in reports filed by Purchaser with the
Securities and Exchange Commission.


(e) Seller further acknowledges that it has had an opportunity to ask questions
of and receive answers from duly designated representatives of Purchaser
concerning the terms and conditions pursuant to which the Sunwin Shares are
being offered.  Seller acknowledges that it has been afforded an opportunity to
examine such documents and other information which it has requested for the
purpose of verifying the information set forth in the documents referred to
above.


(f) Seller further acknowledges that it is fully aware of the applicable
limitations on the resale of the Sunwin Shares.  These restrictions for the most
part are set forth in Rule 144.  Rule 144 permits sales of "restricted
securities" upon compliance with the requirements of such Rule.  If the Rule is
available to Seller, Seller may make only routine sales of Sunwin Shares, in
limited amounts, in accordance with the terms and conditions of that Rule.


(g) By reason of Seller's knowledge and experience in financial and business
matters in general, and investments in particular, Seller is capable of
evaluating the merits and risks of an investment in the Sunwin Shares.  Seller
is capable of bearing the economic risks of an investment in the Sunwin Shares
and fully understands the speculative nature of the Sunwin Shares and the
possibility of such loss.


(h) Seller's present financial condition is such that it is under no present or
contemplated future need to dispose of any portion of the Sunwin Shares to
satisfy any existing or contemplated undertaking, need or indebtedness.


(i) Any and all certificates representing the Sunwin Shares, and any and all
Sunwin Shares issued in replacement thereof or in exchange therefor, shall bear
the following or comparable legend, which Seller has read and understands:


The securities represented by this Certificate have not been registered under
the Securities Act of 1933 (the "Act").  The securities have been acquired for
investment and may not be sold or transferred in the absence of an effective
Registration Statement for these shares under the Act unless in the opinion of
counsel satisfactory to the issuer, registration is not required under the Act.

 
- 2 -

--------------------------------------------------------------------------------

 





(j) Seller has not employed any broker or finder or incurred any liability for
any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated in this Agreement.


(k)  Seller represents and warrants to Purchaser that: (i) to Seller’s actual
knowledge, the Sunwin USA Debts set forth on the attached Exhibit A are all of
the obligations and liabilities owed by Sunwin USA as of the date hereof, and
(ii) except as set forth on the attached Schedule 6(k), to Seller’s actual
knowledge, there are no claims, suits, actions, investigations, indictments or
information, or administrative, arbitration or other proceedings pending or
threatened against Sunwin USA or any of its employees acting on its behalf.


7. Sunwin USA. Except as expressly set forth in this Agreement, the Parties and
Sunwin USA agree and acknowledge that:


(a) From and after the Closing, Seller will no longer be the Manager of Sunwin
USA, as that term is defined in the Sunwin USA operating agreement dated May 11,
2009 (the “Operating Agreement”), and Seller will cease to have any duties or
obligations as Manager of Sunwin USA.
 
(b) From and after the Closing, Seller will no longer be a Member of Sunwin USA,
as that term is defined in the Operating Agreement, and will cease to have any
duties or obligations as a Member of Sunwin USA.


(c) The Parties and Sunwin USA waive any restrictions or limitations set forth
in the Operating Agreement with regard to the transfer by Seller of the Sunwin
USA Units, including any requirement that Seller provide Sunwin USA with an
opinion of counsel regarding an exemption from registration under the Securities
Act of 1933.  Further, where any consent is necessary or required under the
Operating Agreement, the Parties and Sunwin USA hereby provide that consent as
it relates to this Agreement or to any transactions contemplated by this
Agreement.


(d) From and after the Closing, Purchaser and Sunwin USA, jointly and severally,
will indemnify, defend and hold harmless Seller from, against and for any and
all liabilities, losses, damages, demands, claims, suits, costs, obligations and
expenses, including, without limitation, reasonable attorneys’ fees and
associated expenses, and any and all amounts paid in settlement of any claim or
litigation (whether or not involving a third-party claim), incurred or suffered
by any of its directors, officers, employees, shareholders or affiliates,
directly or indirectly, as a result of or arising out of any action taken by
Seller in its capacity as Manager or a as Member of Sunwin USA and any actions
taken by either of Sunwin USA or Purchaser on or after the Closing Date,
including, without limitation, any actions taken in connection with the
dissolution and winding up of Sunwin USA.  Purchaser and Sunwin USA’s
obligations under this section shall exclude the breach of any covenant,
representation or warranty of Seller under this Agreement.


(e) The taxable year of Sunwin USA will be closed effective as of the Closing
Date with respect to the Sunwin USA Units and Seller will receive a K-1 for the
period through the Closing Date. Seller will not be allocated any taxable income
or tax losses for the period after the Closing Date.


(f) Neither Sunwin USA nor Purchaser owes any compensation to Seller in
connection with Seller’s acting as Manager of Sunwin USA.

 
- 3 -

--------------------------------------------------------------------------------

 





(g) Purchaser and Sunwin USA acknowledge that, effective as of the Closing Date,
(i) Sunwin USA is not owed any additional capital contributions or compensation
from Seller, and (ii) there are no outstanding loans from Sunwin USA to
Seller.  Seller acknowledges that it has no further rights under the Operating
Agreement, except for any rights set forth in the Operating Agreement that
expressly survive Seller’s ceasing to be Manager or a Member of Sunwin USA.


(h) Seller acknowledges and agrees that, effective as of the Closing Date,
Seller will not be entitled to (i) any additional distributions of cash from
Sunwin USA with respect to the period during which Seller was a member of Sunwin
USA, (ii) any return of capital other than pursuant to the delivery of the
Sunwin Shares, or (iii) any compensation or other payments from either Purchaser
or Sunwin USA.   Seller further represents that there are no loans outstanding
from Seller to Sunwin USA.


(j)  In consideration of the Sunwin USA Units and other good and valuable
consideration, Purchaser and Sunwin USA agree never to sue or file any legal
claim against Seller or its successors, employees, officers, directors,
shareholders, representatives, assigns or agents with respect to any claims
arising out of or related to Seller's ownership of the Sunwin USA Units or its
position as Manager of Sunwin USA so long as Seller does not breach any term,
condition, warranty or representation of Seller under this Agreement.  Further,
Seller agrees never to sue or file any legal claim against Purchaser, or its
successors, employees, officers, directors, shareholders, representatives,
assigns or agents with respect to any claims arising out of or related to
Purchaser’s ownership of the Sunwin USA Units so long as Purchaser does not
breach any term, condition, warrant or representation of Purchaser under this
Agreement.


(k)  The finished product formulas (the “Only Sweet Formulas”) listed on the
attached Exhibit B were developed for use in food and beverage products using
stevia and such formulas are and remain the sole property of Sunwin
USA.  Neither the individual ingredients, nor the formulas for such ingredients,
that constitute the Only Sweet Formulas are the property of Sunwin USA.


(l)  Seller hereby grants, transfers and assigns to Purchaser all of Seller’s
rights, title and interest, if any, in the trade name Only Sweet, including any
trademarks, trademark registrations and applications, service marks, service
mark registrations and applications, copyrights, copyright registrations and
applications, trade dress, trade names (whether or not registered or by whatever
name or designation), owned, applied for, or registered in the name of, the
Seller (the “Only Sweet Name Rights”). Seller also agrees to sign all documents,
and do all things necessary to further assign its rights to the Only Sweet Name
Rights.


(l)  Each of the Parties has satisfactorily fulfilled its obligations under the
Securities Purchase Agreement by and between them dated as of February 5, 2009,
and each Party has received the full benefit of the bargain contemplated
thereby.


           8. Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller on the date hereof and as of the Closing Date:


(a) That it has all requisite power, authority, and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by
them hereunder.  No consent, authorization, approval, license, permit or order
of, or filing with, any person or governmental authority is required in
connection with the execution of the transactions and obligations to be
performed by it hereunder.

 
- 4 -

--------------------------------------------------------------------------------

 



(b) This Agreement has been duly executed and delivered by Purchaser and
constitutes a valid and legally binding obligation of Purchaser, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws.


(c) When received by Seller, the Sunwin Shares will constitute validly issued,
fully paid, and nonassessable shares of Purchaser.


(d) Purchaser hereby represents and warrants to Seller that (i) the Sunwin USA
Units which are being received by Purchaser are being acquired from Seller for
Purchaser’s own account and for investment and not with a view to the public
resale or distribution thereof; (ii) Purchaser will not sell, transfer or
otherwise dispose of the Sunwin USA Units except in compliance with the
Securities Act of 1933, as amended (the "Act"); and (iii) Purchaser is aware
that the Sunwin USA Units are "restricted securities" as that term is defined in
Rule 144 of the General Rules and Regulations under the Act.


(e) Purchaser further acknowledges that it has had an opportunity to ask
questions of and receive answers from duly designated representatives of Seller
concerning the terms and conditions pursuant to which the Sunwin USA Units are
being offered.  Purchaser acknowledges that it has been afforded an opportunity
to examine such documents and other information which it has requested for the
purpose of verifying the information set forth in the documents referred to
above.


(f) Purchaser further acknowledges that it is purchasing the Sunwin USA Units
“as-is.”


(g) By reason of Purchaser's knowledge and experience in financial and business
matters in general, and investments in particular, Purchaser is capable of
evaluating the merits and risks of an investment in the Sunwin
Shares.  Purchaser is capable of bearing the economic risks of an investment in
the Sunwin Shares and fully understands the speculative nature of the Sunwin
Shares and the possibility of such loss.


(h) Purchaser's present financial condition is such that it is under no present
or contemplated future need to dispose of any portion of the Sunwin Shares to
satisfy any existing or contemplated undertaking, need or indebtedness.


(i) Purchaser has not employed any broker or finder or incurred any liability
for any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated in this Agreement.


 9. Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
physically delivered; delivered by overnight delivery, confirmed telecopy,
telegram or courier; or three days after having been deposited in the United
States Mail, as certified mail with return receipt requested and with postage
prepaid, addressed to the recipient at the addresses listed below.  Any of the
foregoing addresses may be changed by giving notice of such change in the
foregoing manner, except that notices for changes of address will be effective
only upon receipt.


10. Manufacture of the Only Sweet Formulas.


(a)  Seller agrees that in the event that Purchaser wishes to manufacture
products utilizing the Only Sweet Formulas, and such Only Sweet Formulas require
ingredients that are proprietary to Seller, Seller will sell those ingredients
to Purchaser at prices no less favorable than those for which the proprietary
ingredients are sold to any third party customer of Seller, provided that the
Purchaser will buy the proprietary ingredients in volumes the same as or greater
than the third party customer.

 
- 5 -

--------------------------------------------------------------------------------

 







(b)  For a period of one year after the Closing Date, Seller agrees to provide
Purchaser, at Seller’s expense, with reasonable remote technical assistance to
familiarize Purchaser with manufacturing processes required for the production
of products utilizing the Only Sweet Formulas.  If Purchaser requires on-site
technical assistance in China, Seller agrees to provide Purchaser with such
reasonable on-site technical assistance and Purchaser agrees to pay for all
travel and living expenses of Seller’s technical staff required for such
assistance.


11. Miscellaneous.


(a)      Assurances.  All parties hereto shall execute and deliver such other
instruments and do such other acts as may be necessary to carry out the intent
and purposes of this Agreement.


(b)      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof, including Seller’s Exchange Option to exchange the Sunwin
USA Units for shares of Purchaser’s common stock as provided for in the
Securities Purchase Agreement entered into between the Parties as of February 4,
2009.


(c)      Amendment.  This Agreement may not be amended, supplemented or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.


(d)      Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Florida.


(e)      Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


(f)  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


(g)      Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Venue for any such action, in addition to
any other venue permitted by statute, will be in Broward County, Florida.


(h)      Binding Nature.  This Agreement will be binding upon and will inure to
the benefit of any successor or successors of the parties to this Agreement.


(i)      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


(j)      Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.

 
- 6 -

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective officers, hereunto duly authorized, as of the date first-above
written.


WILD Flavors, Inc.
 
By: /s/ Vincent F. Macciocchi
Name: Vincent F. Macciocchi
Title: COO
 
Address for Notices:
 
WILD Flavors, Inc.
1261 Pacific Avenue
Erlanger, Kentucky 41018
Telecopy No.: 859-342-3735
Attention: __________
 
Sunwin Stevia International, Inc.,
 
By: /s/ Dongdong Lin
Name: Dongdong Lin
Title: _____________________________
 
Address for Notices:
 
Sunwin Stevia International, Inc.
431 Fairway Drive, Suite 251
Deerfield Beach, FL 33441
 

 
 
Solely for purposes of Section 7 hereof, the undersigned has caused this
Agreement to be executed as of the date first-above written.


SUNWIN USA, LLC
By: WILD Flavors, Inc.
Its: Manager


By: /s/ Vincent F. Macciocchi
Name: Vincent F. Macciocchi
Title: COO, Wild Flavors, Inc.


Address for Notices:


WILD Flavors, Inc.
1261 Pacific Avenue
Erlanger, Kentucky 41018
Telecopy No.: 859-342-3735
Attention:  Chief Operating Officer

 
- 7 -

--------------------------------------------------------------------------------

 

Exhibit A


Sunwin USA Debt


Creditor
Description
 
Amount
 
WILD Flavors, Inc
Trade Accounts Receivable
  $ 471,386  
WILD Flavors, Inc
Loan dated  February 28, 2011 plus interest
  $ 88,116  
WILD Flavors, Inc
Loan dated  January 31, 2012
  $ 100,000  
WILD Flavors, Inc.
Loan dated April 27, 2012
  $ 100  
Subtotal
    $ 659,602                                                  
Jeff Reynolds
Health Care Expense ($1,028 x 5 months) - to April 2012
  $ 4,112  
Jeff Reynolds
Monthly expense (phone, etc  @ $240/mo x 5)
  $ 1,753  
Kroger Co.
Chargeback deductions
  $ 9,945 (a)
Sterling Commerce
Bank Fees
  $ 360  
Bob Kingsley
Broker Commissions for Kroger and HEB sales
  $ 17,851 (b)                        
  Subtotal
    $ 34,021                
Total Sunwin USA Debt
  $ 693,623  



(a) Amount reflects current estimate of amounts owed and does not include future
chargebacks, if any, by Kroger for transactions or matters that occurred prior
to the Closing Date.  Seller shall be responsible for such future amounts, if
any.


(b) Amount reflects current estimate of amounts owed and does not include future
commissions or charges, if any, by Bob Kingsley for transactions or matters that
occurred prior to the Closing Date. Seller shall be responsible for such future
amounts, if any.

 
- 8 -

--------------------------------------------------------------------------------

 

Exhibit B


[OMITTED]



 
- 9 -

--------------------------------------------------------------------------------

 

Schedule 6(k)


 
1.
Seller is aware of an April 11, 2012 email communication delivered by Mr. Jeff
Reynolds, former President of Sunwin USA, to Mr. Dongdong Lin in which Mr.
Reynolds threatens litigation against Sunwin USA, claiming that he is owed
outstanding compensation and benefits for prior service to Sunwin USA.



 
2.
Seller is in receipt of a letter dated April 20, 2012, from Mr. Reynolds’
counsel, in which Mr. Reynolds threatens litigation against Sunwin USA, Sunwin
Stevia International and WILD Flavors, Inc., claiming that he is owed
outstanding compensation and benefits for prior service to Sunwin USA.


 
- 10 -

--------------------------------------------------------------------------------

 
